                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


NEVILLE LYIMO,

       Petitioner,                                   Crim. No. 2:ll-cr-00162
                                                     JUDGE ALGENON L. MARBLEV
       V.                                            Magistrate Judge King

UNITED STATES OF AMERICA,

       Respondent.
                                             ORDER


       Petitioner, who was convicted in this Court on ten counts of aiding and assisting in the

filing of false income tax returns in violation of 26 U.S.C. § 7206(2), filed a Petitionfor Writ of

Error Coram Nobis Pursuant to 28 U.S.C. § 1651 (ECF No. 190). On October 11, 2018, the

Magistrate Judge recommended that the Petition for Writ ofError Coram Nobis Pursuant to 28

U.S.C. ^ 7657 be dismissed. Report and Recommendation (ECF No. 194). Although the parties

were advised of their right to file objections to the Report and Recommendation, and of the

consequences of their failure to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 194) is ADOPTED and AFFIRMED. The

Petitionfor Writ ofError Coram Nobis Pursuant to 28 U.S.C. § 1651 (ECF No. 190) is hereby

DISMISSED.


       Petitioner has waived his right to file an appeal by failing to file objections. See Thomas

V. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                     s/Algenon L. Marblev
                                                     ALGENON L. MARBLEV
                                                     UNITED STATES DISTRICT COURT
